DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parla et al. (US 2013/0091537 A1).
Regarding claims 1, 14 and 20, Parla discloses an interaction security system for user authentication and corresponding method and computer program product, the system comprising: 
	one or more memory components having computer readable code stored thereon (Fig. 5; par. [0056]); and 

		receive an indication of an interaction involving a user, wherein the user entered the interaction through a user computer system (par. [0015], [0027]); 
		identify a user computer system location (par. [0053]-[0054]); 
		identify a resource accessory location of a resource accessory, wherein the resource accessory is the resource accessory of the user (i.e., RFID badge, PDAs, smart phones, cell phones, etc.) (par. [0044], [0053]-[0054]); 
		determine when the user computer system location and the resource accessory location meet a location requirement (par. [0053]-[0054]); and 
		verify the user for the interaction when the location requirement is met (par. [0075]).
Regarding claim 2, Parla further discloses upon the verification of the user a time requirement is set in which a plurality of future interactions fail to require additional verification (par. [0016], [0027], [0040]);
Regarding claim 3, Parla further discloses upon the verification of the user a geo-fenced requirement (i.e., a predefined area) is set in which a plurality of future interaction fail to require additional verification (par. [0025]).
Regarding claims 5 and 15, Parla further discloses receiving an indication of a second interaction involving the user; determining a time requirement for allowing subsequent interactions; determine when a second interaction time of the second 
Regarding claim 6, Parla further discloses allowing the second interaction when the time requirement is met; when the time requirement fails to be met: identifying the user computer system location; identifying the resource accessory location, wherein the resource accessory is the resource accessory of the user; determining when the user computer system location and the resource accessory location meets the location requirement; verifying the user for the second interaction when the location requirement is met (par. [0014]-[0016]).
Regarding claims 7 and 16, Parla further discloses receiving an indication of a second interaction involving the user; determining a geo-fenced requirement for allowing subsequent interactions; determining when a second interaction location of the second interaction meets the geo-fenced requirement; and verifying the user for the second interaction when the geo-fenced requirement is met (par. [0025], [0054]).
Regarding claim 8, Parla further discloses allowing the second interaction when the geo-fenced requirement is met; when the geo-fenced requirement fails to be met: identifying the user computer system location;Page 21 of 26 Atty. Docket No. 9042US1.014033.3446identifying the resource accessory location, wherein the resource accessory is the resource accessory of the user; determine when the user computer system location and the resource accessory location meets the location requirement; verify the user for the second interaction when the location requirement is met (par. [0014]-[0016], [0020]).
Regarding claims 9 and 17, Parla further discloses that the resource accessory comprises a resource instrument, and the resource accessory location is based on a 
Regarding claims 10-11 and 18, Parla further discloses that the resource accessory comprises a location determination component, and the resource accessory location is based on the location determination component in the resource accessory, wherein the location determination component utilizes global positioning satellites (GPS), WiFi triangulation, near-field communication, or z-wave (par. [0022], [0054]).
Regarding claims 12-13 and 19, Parla further discloses prompting the user to take an action with the resource accessory; receiving an indication of the action from the resource accessory that the action is completed; and wherein verification of the user is not completed until the action on the resource accessory is completed wherein the action on the resource accessory comprises turning the resource accessory on, entering a password into the resource accessory, making a gesture on the resource accessory, or entering a pin from the resource accessory into the user computer system (par. [0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parla as applied to claim 1 above, and further in view of Davis et al. (US 6,088,450). Regarding .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802.  The examiner can normally be reached on Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MINH DINH/Primary Examiner, Art Unit 2432